Citation Nr: 0125511	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1956 to October 
1959, and from March 1961 to April 1978.  He died in March 
1991.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1999 by the 
Department of Veterans Affairs (VA), Reno, Nevada, Regional 
Office (RO).  In the decision, the RO determined that the 
appellant was not entitled to benefits as the veteran's 
surviving spouse because she was divorced from the veteran at 
the time of his death.  

A video hearing was held before the undersigned Member of the 
Board in August 2001.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran and the appellant were married on June [redacted], 
1960.

3.  They divorced on November [redacted], 1976.

4.  The appellant and the veteran did not subsequently form a 
common-law marriage.

5.  The veteran died in March 1991.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 C.F.R. §§ 3.1, 3.50, 3.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the decision, the statement of 
the case (SOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC.  The basic elements for 
establishing entitlement to recognition as a surviving spouse 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The appellant has had a 
hearing.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Many of the facts in this case are not in dispute.  The 
veteran and the appellant got married in June 1960.  A decree 
of divorce dated in November 1976 shows that they got 
divorced in Texas.  In a declaration of marital status dated 
in December 1978, the veteran reported that he had divorced 
the appellant in November 1976, and had married Mary in March 
1978.  He submitted a copy of a marriage certificate from 
Denmark verifying the occurrence of that marriage.  

A death certificate dated in March 1991 shows that the 
veteran died as a result of a self-inflicted gunshot wound.  
His marital status was listed as divorced.  An associated 
death certificate shows that a woman, [redacted], died of gunshot 
wounds on the same date as the veteran.  The report of a 
field examination conducted by the VA in August 1991 reflects 
that this was a murder/suicide perpetrated by the veteran.  
He reportedly had been living with the woman and had 
purchased a house with her in joint tenancy.  Sometime prior 
to the deaths, they became delinquent in making their house 
payments and the house was ready to go into foreclosure.  It 
was also noted that the veteran had previously been married 
to [redacted], but that she was his ex-wife.    

In an application for a United States Flag for Burial 
Purposes submitted in June 1994, the appellant described 
herself as the veteran's wife.  In April 1999, the appellant 
submitted a claim for Dependency and Indemnity Compensation, 
Death Pension and Accrued benefits by a Surviving Spouse or 
Child.  In the application, she checked a box indicating that 
her relationship to the veteran was that of surviving spouse.  
She further specified, however, that she and the veteran had 
gotten divorced in November 1977 in Texas.  She also checked 
a box indicating that she did not continuously live with the 
veteran from the date of marriage until the date of death.  
As noted above, the RO denied the claim in August 1999 on the 
basis that the appellant was divorced from the veteran.  

In a letter dated in October 1999, the appellant stated that 
she wanted to appeal the decision on the basis that (1) she 
was the executrix of the veteran's estate; (2) she had to 
take care of the veteran's funeral expenses; (3) she had to 
take care of his finances for two years such as filing his 
tax returns; (4) she was married to him for over 18 years and 
neither one of them ever remarried; and (5) they had three 
children together.  She also pointed out that she was able to 
draw Social Security benefits in spite of the fact that the 
VA had denied her claim.

The appellant has also presented witness statements in 
support of her claim.  A statement from the appellant's 
brother dated in August 2001 is to the effect that he 
believes that the appellant should be granted VA benefits 
based on the fact that she was married to the veteran for 18 
years during the time he was in service, that she had three 
children with him, and that she took care of his affairs 
after his death such as arranging burial.  A statement from 
the appellant's daughter which is also dated in August 2001 
contains similar information.  She conceded that the 
appellant and the veteran never remarried again after their 
divorce, but said that they did live together sometime 
between 1981 and 1989.  

Finally, the appellant testified in support of her claim 
during a video hearing held before the undersigned Member of 
the Board in August 2001.  She stated that she married the 
veteran in June 1960, and that they had three children 
together.  She reported that his death was a murder suicide 
in which the veteran killed a woman with whom he was living 
and then killed himself.  She pointed out that a power of 
attorney form which the veteran had signed in service 
designating her was still in effect at the time of his death.  
She also stated that after he died she was contacted by the 
police, the veteran's employer, and by bill collectors 
because they all believed that she was his wife.  The 
appellant's representative pointed out that she had lived in 
California and Texas, both of which recognize common-law 
marriages.  Finally, the appellant again stated that she had 
handled the veteran's affairs such as paying his taxes after 
he died.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran on the date of the 
veteran's death, provided that the marriage meets the 
requirements of § 3.1(j), or, as to accrued benefits, § 3.52; 
and:
    (1) Who lived with the veteran continuously from the date 
of 
marriage to the date of the veteran's death except where 
there was a 
separation which was due to the misconduct of, or procured 
by, the 
veteran without the fault of the spouse; and
    (2) Except as provided in Sec. 3.55, has not remarried or 
has not 
since the death of the veteran and after September 19, 1962, 
lived with 
another person of the opposite sex and held himself or 
herself out 
openly to the public to be the spouse of such other person.  
See 38 C.F.R. § 3.50.  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 C.F.R. § 3.1(j).  After considering 
all of the evidence of record, the Board finds that the 
veteran and the appellant were legally divorced in 1976 and 
did not subsequently remarry.  

With respect to any implied assertion that the veteran and 
the appellant formed a common-law marriage by living together 
after the divorce, the Board has noted that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
even in states where common-law marriages are not valid, a 
common law marriage may be deemed to have existed (and may be 
recognized for VA purposes) if the appellant was unaware of 
that fact.  See 38 C.F.R. § 3.52; Colon v. Brown, 9 Vet. App. 
104 (1996).  The Board notes, however, that the preponderance 
of the evidence in this case shows that the veteran and the 
appellant did not form a common-law marriage after the 
divorce.  A mistaken belief by the veteran's employer, bill 
collectors, or the police that the appellant was the 
veteran's spouse on the date of his death does not make that 
misconception into a reality.  The appellant herself has 
stated that neither she nor the veteran remarried subsequent 
to their divorce.  Although the appellant's daughter 
indicated that the veteran and the appellant lived together 
for a period of time subsequent to their divorce, the 
daughter also specifically stated that they did not remarry.  
Moreover, the fact that the veteran married another woman in 
1978, and was living with yet another woman at the time of 
his death in a house which he owned with that other woman 
clearly demonstrates that the veteran and the appellant did 
not have a common-law marriage after their divorce.  The fact 
that the appellant was unaware of the veteran's subsequent 
marriage (or possibly marriages) would also be a distinct 
impediment to recognizing a common-law marriage under the 
factual circumstances of this case.

With respect to the contention that the VA should recognize 
the appellant as the surviving spouse because the Social 
Security Administration has granted her benefits based on the 
veteran's record of earning during their marriage, the Board 
notes that the Social Security Administration operates under 
different laws and regulations than the VA.  Moreover, the 
Board notes that the record does not indicate that the Social 
Security Administration has come to a conclusion that the 
veteran and the appellant were still married at the time of 
his death.  Under the Social Security rules, a person may 
sometimes qualify for benefits based on earnings of a former 
spouse during a marriage even if the marriage has now ended.  
Therefore, the fact that the appellant has qualified for 
Social Security benefits based on the veteran's earnings 
record during the time of their marriage is of minimal 
relevance to the claim for VA benefits as a surviving spouse.

Finally, the Board notes the appellant's contention that, 
even if she was not married to the veteran on the date of his 
death, the VA should pay her benefits in recognition of her 
lengthy marriage to the veteran and the fact that they had 
three children together.  However, in the absence of 
authorizing statutory or regulatory authority, the Board may 
not award payment of benefits.  See Zimick v. West, 11 Vet. 
App. 45, 50 (1998), citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) (payment of money from the 
[Federal] Treasury "must be authorized by a statute").  
Accordingly, the Board concludes that the criteria for 
recognition of the appellant as the veteran's surviving 
spouse for VA benefits purposes are not met.


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefits purposes is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals


 

